Title: To James Madison from Tench Coxe, 4 April 1801
From: Coxe, Tench
To: Madison, James


private letterDear Sir
Lancaster Pa. Apl. 4. 1801.
Knowing the attachment to freedom and humanity, which mark your character I feel a solicitude to bring into your view the Situation of the people of Ireland in the United States. You will not understand that I recommend any measures in regard to them or their unhappy country. But, if any in Authority here have forgotten our engagements of 1775, if they have denied them the proferred rights of hospitality and Asylum, it is not improper for more virtuous men in power to review the former relations of America and Ireland. Some of the people of that country had determined to address Congress upon the subject of the Alien law, and consulted me upon a draught of a petition. I found it better adapted to other countries than to this and was convinced it would render their situation worse. At their request I drew a substitute and gave it to them under the condition, that they should consult two Gentlemen of the law lest my limited acquaintance with the doctrines of Sedition &ca. might lay them open to prosecutions. The draught was approved, and was generally signed, & presented without alteration. Having long felt for the people of Ireland, and examined their relations to this Country with candor, I believe a perusal of the petition will place their claims to what may be prudent and practicable upon interesting ground. The petition itself will be found on the 2d. and following pages of the enclosed paper between the crosses. The introduction, and conclusion were written in order to circulate it upon a late occasion through those settlements of the U. S. in which our old revolutionary citizens & the descendants of the Irish live. I am, dear Sir, your respectful hble Servant
Tench Coxe
 

   
   RC (DLC). Docketed by JM. Enclosure not found.



   
   The 18 June 1798 Naturalization Act stated that no alien would be admitted to U.S. citizenship unless he had declared his intention to become an American citizen five years previously and had resided in the U.S. fourteen years (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:566).


